Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/21/2020 has been entered.

	DETAILED ACTION
Response to Amendment

This office action is in response to Amendment filed on 12/08/2020.
Claims 1, 11, 21 and 27 have been amended.
Claims 12-20 has been cancelled.
Claims 1-11 and 21-29 have been withdrawn from consideration.

Response to Arguments/Reason
Applicant's arguments, with regards to claims 1-11 and 21-29, filed on 12/08/2020 have been fully considered and they are persuasive. Particularly, on pages 7-13 of the Applicant’s Response, applicants argued that Kim ‘379 and Lee ‘092 do not disclose the limitations of independent claim including: “high-k dielectric layer wrapping around a top surface and opposite 

Allowable Subject Matter
Claims 1-11 and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements.
Regarding claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitation “high-k dielectric layer wrapping around a top surface and opposite sidewalls of the dielectric fin, wherein the gate electrode is in direct contact with a sidewall and a portion of a bottom surface of the high-k dielectric layer” in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2 -11 are also allowed as they depend from an allowed base claim.
Regarding claim 21, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitation: “a high-k dielectric layer 
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claim 21. Therefore, claim 21 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 22-26 are also allowed as they depend from an allowed base claim.
Regarding claim 27, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitation: “a gate electrode extending across the semiconductor fin and over a sidewall and a portion of a bottom surface of the high-k dielectric layer, wherein the gate 5electrode has a stepped sidewall structure having a lower sidewall contacting a sidewall of the dielectric fin, and an upper sidewall laterally set back from the lower sidewall, and the upper sidewall contacts a sidewall of the high-k dielectric layer” in combination with the remaining limitations called for in claim 27.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claim 27. Therefore, claim 27 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 28-29 are also allowed as they depend from an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829